--------------------------------------------------------------------------------

CONSULTING AGREEMENT

October 27th, 2009

                              The parties to this agreement are Dr. Harry H.S.
Fong (the “Consultant”) and Caleco Pharma Corporation, a Nevada corporation (the
“Company”).

                              The Company is engaged in the analysis, testing,
development and commercialization of proprietary substances that may have
medical value in the treatment of certain diseases in humans; such substances
include, but are not limited to, a botanical-based product known as
“Lamiridosins,” also known as Lamiridosin (“Lamiridosins”) which is owned by and
based on intellectual property of the Company (all of the foregoing activities
being hereinafter referred to as the “Business”).

                              The Consultant is a Professor Emeritus of
Pharmacognosy, Department of Medicinal Chemistry and Pharmacognosy, University
of Illinois at Chicago, holds a Ph.D. degree from The Ohio State University, has
substantial experience in the testing and evaluation of botanical-based
substances for potential medicinal uses, and has acted as a consultant for
several companies in connection with the evaluation and/or testing of products
owned or licensed by such companies.

                              Concurrently with the execution and delivery of
this agreement, a corporation controlled by the Consultant (“NPPharm”), on the
one hand, and the Company, on the other hand, are entering into a testing
agreement (the “Testing Agreement”) pursuant to which, among other things,
NPPharm will be responsible for the conduct of certain tests with respect to the
Company’s “Lamiridosins” substance.

                              The Company wishes to retain the Consultant, and
the Consultant wishes to be retained by the Company, for the purposes, and on
the terms and conditions, set forth below in this agreement.

                              NOW, THEREFORE, in consideration of the mutual
covenants and agreements of the parties contained herein, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

                              1.      Retention as Consultant; Services.

                              (a)      The Company hereby retains the Consultant
to render consulting services to the Company on the terms, provisions and
conditions of this agreement, and the Consultant hereby accepts that retention.
The Consultant shall render his services under this agreement diligently, to the
best of the Consultant's talents, skills and expertise, and in accordance with
the highest ethical standards. The Consultant shall not delegate the performance
of any such services to any other person, firm or corporation without the prior

--------------------------------------------------------------------------------

written consent of the Company, which consent the Company may grant or withhold
in its sole and absolute discretion.

                              (b)      The Consultant shall, as requested by the
Company from time to time, consult with and advise the Company's management,
employees and agents, at reasonable times, in matters related to the Business.
Such consultation services shall include, without limitation, assisting the
Company with development of its general scientific direction and strategy,
assisting the Company with the recruitment of additional full-time or part-time
scientific and management personnel, assisting the Company (including through
participating in presentations) with the due diligence activities of potential
investors and strategic partners, interacting with representatives of government
authorities (including licensing authorities) related to potential geographic
markets for the Company’s products, and performing such other technical matters
and activities within the Consultant’s area of expertise as the Company may
reasonably request to assist the Company in its pursuit, development, licensing
and commercialization of its products relating to the Business.

                              (c)      If requested by the Company, the
Consultant also will participate as a founding member of the Company's
Scientific Advisory Board which the Company may establish. The Consultant’s
services as a member of the Company’s Scientific Advisory Board, if applicable,
shall be considered part of the Consultant’s services hereunder and the
Consultant’s time, if any, spent in connection with the Scientific Advisory
Board shall be compensated pursuant to the terms of this agreement.

                              (d)      The Consultant shall provide not less
than twenty (20) hours of consulting per year (with a “year” for this purpose
beginning on September 1 and ending on August 31). As reasonably requested by
the Company, the consulting services pursuant to this agreement shall be
provided by the Consultant over the telephone, in person at the Consultant's
office, at the Company's offices or another reasonable location, or through
written reports or correspondence (including e-mail). If the Company requests
additional consulting hours, the Consultant shall be paid a fee for each
additional hour as set forth in section 3 hereof.

                              (e)      Subject to the foregoing, and subject to
the provisions of Section 8 hereof, the Consultant shall have the right to
engage in any other gainful activities, ventures and businesses.

                              2.      Term. Subject to earlier termination
pursuant to Section 6 hereof, the term of the retention of the Consultant under
this agreement (as the same may be extended in accordance with this Section 2 or
terminated earlier as provided herein, the "Term") shall commence on the date
hereof and shall continue in effect until the first anniversary hereof,
whereupon this agreement shall automatically renew for successive one-year
periods unless terminated by either party by written notice to the other party
not less than sixty (60) days prior to the end of the then-existing Term, in
which event this agreement shall terminate as of the last day of the
then-existing Term.

-2-

--------------------------------------------------------------------------------

                              3.      Compensation; No Benefits.

                              (a)      In consideration of the services rendered
by the Consultant hereunder, the Company shall pay to the Consultant a monthly
fee of $1,000.00, which fee shall be payable at the beginning of each month. The
Consultant shall provide prompt notice to the Company in the event that the
Consultant anticipates that the consulting services performed by the Consultant
during any year shall exceed 20 hours. Upon approval by the Company, the
Consultant shall perform such additional services, and the Company shall
compensate the Consultant for such services at the hourly rate of $600.00 per
hour, payable promptly after submission by the Consultant of reasonable time
records describing the services performed for such year.

                              (b)      Because the Consultant is not an employee
of Company, he acknowledges and agrees that he is not entitled to participate in
or receive any benefit or right as a Company employee under any Company employee
benefit or welfare plan, including, without limitation, employee insurance,
pension, savings and security plans as a result of his entering into this
agreement. The Consultant shall be solely responsible for payment of and
withholding of all income, employment, and other taxes. The Consultant shall not
be entitled to any payment for vacation time.

                              4.      Business Expenses. The Company shall
reimburse the Consultant for all reasonable expenses actually incurred or paid
by the Consultant during the Term in connection with activities that are
pre-approved in writing pursuant to the performance of the Consultant's duties
hereunder, after submission by the Consultant to the Company of satisfactory
supporting documentation in accordance with the Company’s policies from time to
time in effect. Travel and lodging expenses shall require specific prior written
approval by the Company. The requirement that Consultant obtain pre-approval in
writing may be excused when, due to the exigent circumstances, it is not
practical to obtain written pre-approval, in which case verbal pre-approval
shall suffice.

                              5.      Independent Contractor. The Consultant
shall be an independent contractor in providing the services hereunder and shall
report directly to the President of the Company. Nothing contained in this
agreement shall be deemed or construed to create a partnership or joint venture
or any principal/agent or employer/employee relationship. The Consultant shall
not have any right to legally bind or otherwise obligate the Company. The
Consultant shall be liable for, and shall indemnify the Company against, his own
debts and obligations, including the payment of all required taxes, unemployment
insurance and similar charges.

                              6.      Termination.

                              (a)      In the event of the death of the
Consultant during the Term, the Consultant's retention hereunder shall
automatically terminate as of the date of death. In the event of the
Consultant's Incapacity (as hereinafter defined), the Company may, in its sole
discretion, terminate the Consultant's retention hereunder effective upon
written notice to the Consultant. The Company shall have the right to terminate
the Consultant's retention under this agreement at any time for Cause (as
hereinafter defined) effective upon

-3-

--------------------------------------------------------------------------------

written notice to the Consultant. The Consultant shall have the right to
terminate the Consultant's retention under this agreement at any time for any
reason effective upon written notice to the Company.

                              (b)      Upon any termination of this agreement as
provided in section 6(a) hereof, the Consultant or the Consultant's legal
representative, as the case may be, shall be entitled to receive, and the
Company shall pay the Consultant or the Consultant’s legal representative, as
the case may be, (i) the compensation owing to the Consultant hereunder through
the date of termination; and (ii) any business expenses that were properly
reimbursable to the Consultant pursuant to Section 4 hereof through the date of
termination. The Consultant shall be entitled to no further payment upon such
termination; provided, however, that if the monetary value of the consulting
services Consultant has provided through the date of termination exceeds the
amount of compensation received by Consultant through that date, the Company
shall be required to pay Consultant the difference between the monetary value
and the compensation received. The monetary value of Consultant’s services shall
be based on his hourly rate of $600 per hour.

                              (c)      For purposes of this agreement,
“Incapacity” shall mean the Consultant’s inability to perform his duties
hereunder on account of illness or other impairment for three (3) months in any
period of twelve (12) consecutive months.

                              (d)      For purposes of this agreement, “Cause”
shall mean: (i) any breach of any material covenant of the Consultant contained
in this agreement and the Consultant's failure to cure such breach where it is
capable of a cure within twenty (20) days of the Consultant’s receipt of written
notice with respect thereto; (ii) any willful malfeasance, gross negligence or
gross or willful misconduct in the performance of the Consultant's duties or
obligations hereunder; or (iii) any conviction of the Consultant of or no
contest plea by the Consultant to a felony, or the entry of a guilty plea by the
Consultant to a lesser included offense or crime in exchange for withdrawal of a
felony indictment or felony charge by information.

                              (e)      No termination by the Company of the
Consultant’s retention hereunder shall affect the Consultant’s duties and
obligations under section 8 or section 9 hereof.

                              7.      Return of Property. Upon a termination of
the Consultant's consultancy hereunder for any reason whatsoever, the Consultant
shall promptly deliver to the Company all property belonging to, or administered
by the Company or any of the other Company Parties or any of their respective
Clients, including, without limitation, all materials relating to any
Confidential Information (as defined below). The Consultant further agrees that
he shall not make or retain any copy or extract from such materials.

                              8.      Covenants Not to Compete and Not to
Solicit.

                              (a)      The Consultant shall not, anywhere in the
world, during the Term and for a period of one year after the termination of the
Term:

                              (i)      except as set forth in section 8(b)
hereof, directly or indirectly engage or participate in any Competitive Business
(as hereinafter defined), or

-4-

--------------------------------------------------------------------------------

aid or assist in the creation or operation of, make any financial investment in,
or render services (including, but not limited to, as an employee, officer,
director, consultant, manager, advisor or otherwise) to or for, any Person,
firm, corporation or other business enterprise, wherever located, that is
engaged or intends to be engaged, directly or indirectly, Competitive Business;
or

                              (ii)    directly or indirectly, solicit, entice,
persuade, induce or cause any employee, officer, manager, director, consultant,
agent or independent contractor of the Company to terminate his, her or its
employment, consultancy or other engagement by the Company to become employed by
or engaged by any person or entity other than the Company, or approach any such
employee, officer, manager, director, consultant, agent or independent
contractor for any of the foregoing purposes, or authorize or assist in the
taking of any of such actions by any person or entity.

                              (b)      For purposes of this section 8, a
“Competitive Business” shall mean any business that is engaged in the analysis,
testing, development and commercialization of proprietary substances of the type
being developed by the Company during the term of this agreement that may have
medical value in the treatment of diseases in humans, but shall not include any
university-based analysis, research, testing or development of substances that
is supported by research grants, and that is not funded or supported by any
individual or entity that is engaged in a business that is in competition with
the Company.

                              (c)      Notwithstanding anything set forth in
Section 8(a), this agreement shall not prohibit the Consultant from (i)
conducting after the Term of this agreement (but not during the Term), on behalf
of any person or entity, testing services similar to the testing services to be
conducted by NPPharm on behalf of the Company pursuant to the Testing Agreement
(ii) incidental consulting with respect to any botanical based substance that is
not intended to treat any of the diseases currently intended to be treated by
Lamiridosins, or (iii) making any passive investments in the securities of any
business enterprise to the extent that such securities (a) are actively traded
on a United States national securities exchange, on the NASDAQ National Market
System or on any foreign securities exchange and (b) represent, at the time of
acquisition, less than two percent (2%) of the aggregate voting power of such
business enterprise. For this purpose, no investment shall qualify as a “passive
investment” if the Consultant shall act as a director or officer of, or
otherwise participate in the management of, the Person in whom the investment is
made.

                              9.      Applicability of Non-Disclosure Agreement.
The terms and provisions of the non-disclosure agreement, dated October 27th,
2009, between the Consultant and the Company (the “Non-Disclosure Agreement”)
shall survive the execution and delivery of this agreement and shall remain in
full force and effect, and shall apply fully to the activities of the Consultant
pursuant to this agreement and to any Confidential Information (as defined in
the Non-Disclosure Agreement ) he may obtain in connection with the performance
of any of his activities hereunder; and the activities of the Consultant
pursuant to this agreement shall be deemed “contemplated services or activities”
for purposes of section 1(a) of the Non-Disclosure Agreement.

-5-

--------------------------------------------------------------------------------

                              10.      Work for Hire.

                              (a)      The Consultant shall promptly disclose to
the Company in writing all improvements, inventions, works of authorship,
formulas, ideas, processes, techniques, know-how and data, whether or not
patentable (collectively, “Work Product”), made or conceived, developed, reduced
to practice or learned by the Consultant, either alone or jointly with others,
in connection with the services performed by the Consultant pursuant to this
agreement. All of such Work Product shall be the sole and exclusive property of
the Company and the Consultant shall not have any right, title or interest
therein and shall constitute “works made for hire” under all applicable
copyright, trademark, and similar or related statutes, regulations, or
decisional law. In furtherance of the foregoing, the Consultant hereby assigns
to the Company all of the Consultant's right, title, and interest, whether
choate or inchoate or whole or partial, in any such Work Product.

                              (b)      The Consultant shall cooperate fully and
promptly with, and otherwise facilitate, any efforts by the Company to vest in
the Company all right, title and interest in and to the Work Product and to
register, preserve, and protect the Work Product from use by others, or from
dilution or diminution. The Consultant shall assist the Company in every proper
way to obtain and enforce patents, copyrights or other rights on said Inventions
in any and all countries, and will execute all documents reasonably necessary or
appropriate for this purpose. The Consultant shall be compensated for such
assistance at the hourly rate specified in paragraph 3, above. The Consultant
shall execute and deliver any and all documents, agreements and instruments to
evidence the rights of the Company in the Work Product as provided in this
Section 10. The Consultant hereby irrevocably names the Chairman, the President
and the Secretary of the Company as his, her or its attorney-in-fact, and
irrevocably grants to the Chairman, the President and the Secretary of the
Company a power of attorney, in each case individually and with full power of
substitution, to execute and deliver any and all documents, agreements and
instruments in the name of the Consultant as may be reasonably required to give
effect to the Consultant’s covenant under this Section 10(b); provided, that
this power of attorney shall be exercised only with respect to any document,
agreement or instrument that relates directly and solely to the rights of the
Company in the Work Product as provided in this Section 10, and that the
Consultant fails to execute and deliver after five days written request by the
Company.

                              11.      Certain Additional Agreements.

                              (a)      The Consultant agrees that it is a
legitimate interest of the Company and reasonable and necessary for the
protection of the goodwill and business of the Company, which are valuable to
the Company, that the Consultant make the covenants contained herein and that
the Company would not have entered into this agreement or the Testing Agreement
unless the covenants set forth in this agreement, including, but not limited to,
the covenants contained in section 8, section 9 and section 10, were agreed to
by the Consultant.

                              (b)      The parties acknowledge that (i) the type
and periods of restriction imposed in the provisions of section 8, section 9 and
section 10 are fair and reasonable and are reasonably required to protect and
maintain the proprietary interests of the Company

-6-

--------------------------------------------------------------------------------

described above, other legitimate business interests of the Company and the
goodwill associated with the Business conducted by the Company, (ii) the
Business conducted by the Company extends throughout the world and (iii) the
time, scope, geographic area and other provisions of section 8, section 9 and
section 10 above have been specifically negotiated by sophisticated commercial
parties, represented by experienced legal counsel. It is further understood and
agreed that the potential markets for the Company’s products are located
throughout the world and it may be necessary for the Company to serve such
markets from any location, and therefore it is reasonable that the covenants set
forth herein are not limited by any narrow geographic area but extend throughout
the world.

                              (c)      In the event that any covenant contained
in this agreement, including, but not limited to, any of section 8, section 9
and section 10 hereof, shall be determined by any court or other tribunal of
competent jurisdiction to be invalid or unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, (i) such covenant shall
be interpreted to extend over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court or other tribunal making
such determination, and (ii) in its reduced form, such covenant shall then be
enforceable, but such reduced form of covenant shall only apply with respect to
the operation of such covenant in the particular jurisdiction in or for which
such adjudication is made. It is the intention of the parties that the
provisions of this agreement shall be enforceable to the maximum extent
permitted by applicable law.

                              (d)      The existence of any claim or cause of
action which the Consultant may have against the Company shall not constitute a
defense or bar to the enforcement of any of the provisions of this agreement and
shall be pursued through separate action in a court or other tribunal by the
Consultant.

                              12.      Specific Performance. The Consultant
acknowledges that any breach or threatened breach of the covenants contained in
this agreement will cause the Company material and irreparable damage, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, the Consultant agrees that the
Company shall, in addition to all other available rights and remedies
(including, but not limited to, seeking such damages as it can show it has
sustained by reason of such breach), be entitled to specific performance and
injunctive relief in respect of any breach or threatened breach of this
agreement, without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law.

                              13.      Certain Representations and Warranties of
the Consultant. The Consultant hereby represents and warrants to the Company
that: (a) the Consultant has the full right, power and authority to execute and
deliver this agreement and to perform his obligations hereunder and (b) the
execution and delivery of this agreement by the Consultant do not, and the
performance by the Consultant of his obligations hereunder will not, (i)
conflict with or violate any of the terms or provisions of any contract or other
arrangement to which the Consultant is a party or is bound, or (ii) require the
Consultant to

-7-

--------------------------------------------------------------------------------

obtain any consent, approval or action of, make any filing with or give any
notice to any Person as a result or under the terms ofany contract or license to
which the Consultant is a party or by which any of his assets is bound.

                              14.      Agreement Regarding Publications, Etc.
The Consultant acknowledges that publication or oral disclosure of any Work
Product or other work prior to filing for patent or copyright protection, as
applicable, could result in the complete loss of any commercial value of the
Consultant's work on behalf of the Company or otherwise impair valuable
intellectual property rights of the Company. Therefore, the Consultant shall not
make any publication, including any papers, letters, abstracts, posters or
articles, or any speech or other oral presentation, discussion, description or
summary, relating to any of the Consultant's work performed pursuant to this
agreement or any of NPPharm’s work pursuant to the Testing Agreement without the
prior written consent of the Company, which the Company may withhold in its sole
discretion.

                              15.      Miscellaneous.

                              (a)      Notices. All notices, demands, consents,
requests, instructions and other communications to be given or delivered or
permitted under or by reason of the provisions of this agreement or in
connection with the transactions contemplated hereby shall be in writing and
shall be deemed to be delivered and received by the intended recipient as
follows: (a) if personally delivered, on the Business Day of such delivery (as
evidenced by the receipt of the personal delivery service), (b) if mailed
certified or registered mail return receipt requested, four (4) Business Days
after being mailed, (c) if delivered by overnight courier (with all charges
having been prepaid), on the Business Day of such delivery (as evidenced by the
receipt of the overnight courier service of recognized standing), or (d) if
delivered by facsimile transmission, on the Business Day of such delivery if
sent by 6:00 p.m. in the time zone of the recipient, or if sent after that time,
on the next succeeding Business Day (as evidenced by the printed confirmation of
delivery generated by the sending party's facsimile machine). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 15(a), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second Business Day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

If to the Company, to:

Caleco Pharma Corp,
103 East Holly St
Suite 410
98225 BELLINGHAM
Washington WA
Facsimile No.: (360) 230-7304
Attention: John Boschert - President

-8-

--------------------------------------------------------------------------------

with a copy to:

O’Neill Law Group
Suite 950
650 West Georgia St
V6B4N7 VANCOUVER
Canada

If to the Consultant, to:

Harry H.S. Fong

751 Highview Avenue

Glen Ellyn, Illinois 60137
via e-mail to h2sfong@sbcglobal.net

with a copy to:

Smith, Rickert & Smith
1547 Warren Avenue
Downers Grove, IL 60515
Facsimile No. 630-435-1625
Attn.:      Edward D. Rickert, Esq.

or to such other address as any party may specify by notice given to the other
party in accordance with this Section 15(a).

                              (b)      Amendment. This agreement may not be
modified, amended, altered or supplemented, except by a written agreement
executed by each of the parties hereto.

                              (c)      Entire Agreement. This agreement contains
the entire understanding and agreement of the parties relating to the subject
matter hereof and supersedes all prior and/or contemporaneous understandings and
agreements of any kind and nature (whether written or oral) among the parties
with respect to such subject matter, all of which are merged herein.

                              (d)      Waiver. Any waiver by a party hereto of
any breach of or failure to comply with any provision or condition of this
agreement by any other party hereto shall not be construed as, or constitute, a
continuing waiver of such provision or condition, or a waiver of any other
breach of, or failure to comply with, any other provision or condition of this
agreement, any such waiver to be limited to the specific matter and instance for
which it is given. No waiver of any such breach or failure or of any provision
or condition of this agreement shall be effective unless in a written instrument
signed by the party granting the waiver and delivered to the other party hereto
in the manner provided for in Section 15(a) hereof. No failure or delay by any
party to enforce or exercise its rights

-9-

--------------------------------------------------------------------------------

hereunder shall be deemed a waiver hereof, nor shall any single or partial
exercise of any such right or any abandonment or discontinuance of steps to
enforce such rights, preclude any other or further exercise thereof or the
exercise of any other right.

                              (e)      Governing Law; Jurisdiction; Arbitration
of Disputes

                              (i)     This agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be performed in that state, without regard to any of its
principles of conflicts of laws or other laws that would result in the
application of the laws of another jurisdiction.

                              (ii)    Notwithstanding anything herein to the
contrary, all disputes among the parties arising out of or relating to this
agreement shall be resolved by final and binding arbitration, conducted by a
single arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association. Depositions may be taken and other discovery may be
obtained during such arbitration proceedings to the same extent as authorized in
civil juridical proceedings. Any award issued as a result of such arbitration
shall be final and binding between the parties thereto and not subject to any
judicial review whatsoever, and shall be enforceable by any court having
jurisdiction over the party against whom enforcement is sought. The parties
shall cause the arbitrator to reduce its findings of fact and conclusions of law
to writing. The parties shall direct the arbitrator to allocate the
responsibility to pay the costs and expenses of the arbitration (including, but
not limited to, attorneys’ fees and expenses and the costs of the arbitrator)
between the parties to the arbitration on the basis of the relative extent to
which the arbitrator determines the parties have prevailed in the arbitration.
In addition, each party shall be entitled to collect its costs and expenses
(including, but not limited to, attorneys’ fees and expenses) incurred in
enforcing any arbitration award. The venue of any such arbitration shall be
Nevada if initiated by the Company, or DuPage County, Illinois, if initiated by
Consultant.

                              (iii) Each of the parties unconditionally and
irrevocably consents to the exclusive jurisdiction of the courts of the State of
Nevada or Illinois and the federal district courts for the Nevada and the
Northhern District of Illinois with respect to any suit, action or proceeding
arising out of or relating to this agreement that cannot be resolved by
arbitration hereunder or for the purpose of enforcing any arbitration award
hereunder, and each of the parties hereby unconditionally and irrevocably waives
any objection to venue in any such court or to assert that any such court is an
inconvenient forum, and agrees that service of any summons, complaint, notice or
other process relating to such suit, action or other proceeding may be effected
in the manner provided in Section 15(a) hereof. Each of the parties hereby
unconditionally and irrevocably waives the right to a trial by jury in any such
action, suit or other proceeding.

                              (f)      Binding Effect, No Assignment, etc. This
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Neither this
agreement nor any right, interest or obligation hereunder may be assigned by
either party hereto without the prior written consent of the other party, and
any attempt to do so shall be void and of no force and effect, except (a) for
assignments and transfers by operation of Law and (b) that the Company may
assign any

-10-

--------------------------------------------------------------------------------

or all of its respective rights, interests and obligations hereunder to (i) any
other Company Party, (ii) any purchaser of a majority of the issued and
outstanding stock of the Company or a substantial part of the assets of the
Company relating to the Business or (iii) any financial institution providing
financing to the Company from time to time.

                              (g)      Headings. The section headings contained
in this agreement are inserted for reference purposes only and shall not affect
in any way the meaning, construction or interpretation of this agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.

                              (h)      Drafting History. This agreement shall be
construed and interpreted without regard to any presumption against the party
causing this agreement to be drafted. The parties acknowledge that this
agreement was negotiated and drafted with each party being represented by
competent counsel of its choice and with each party having an equal opportunity
to participate in the drafting of the provisions hereof and shall therefore be
construed as if drafted jointly by the parties.

[The remainder of this page is intentionally blank.]

-11-

--------------------------------------------------------------------------------

                              (i)      Counterparts. This agreement may be
executed in two (2) or more counterparts (including by facsimile signature,
which shall constitute a legal and valid signature), and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, and all of which, when taken together, shall
constitute one and the same document. This agreement shall become effective when
one or more counterparts, taken together, shall have been executed and delivered
by all of the parties.

 

   /s/ Harry H.S. Fong     Harry H.S. Fong                             CALECO
PHARMA CORPORATION                             By:  /s/ John Boschert      
Name: John Borschert       Title: President, CEO  

-12-

--------------------------------------------------------------------------------